DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
  	
Claim Objections
Claim 5 is objected to because of the following informalities: The claim recites  “. The method of claim 1, wherein the low molecular mass organic gelator..” in order to avoid 35 USC 112 (b))/second rejection for lack of antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim1, the phrase "such that" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). All the claims dependent of claim 1 are also rejected.

Claim 1 recites the limitation "the lower mass organic gelator” in line 4.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 1 are also rejected.

The term “partially” in claims 1, 3, 11, 12,13,   is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All the claims dependent of claim 1 are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-13, 16-17, 19-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by May et al. (US 2017/0247596 A1) (“May” herein).

Claim 1
May discloses a method comprising: [0054-0056]
	providing a treatment fluid comprising an aqueous base fluid and an additive comprising a low molecular mass organic gelator having a molecular mass of 100,000 g/mol or less; [0032; 0042-0043]
	introducing the treatment fluid into a wellbore such that at least a portion of the lower molecular mass organic gelator passes through pores of a filter cake and into a subterranean formation at least a portion of a subterranean formation to contact at least a portion of the subterranean formation that comprises shale; [0047; 0051]  and 
 	then allowing the additive to interact with the shale to at least partially stabilize the shale. [0047; 0051]
	Since May discloses the same method of treating a subterranean formation comprising an aqueous base fluid and low molecular organic gelator with molecular mass of 100,000 g/mol or less,  it would have the lower molecular mass organic gelator passes through pores of a filter cake and into a subterranean formation at least a portion of a subterranean formation to contact at least a portion of the subterranean formation and  be allowed to interact with the shale to at least partially stabilize the shale.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
May discloses the method of claim 1, wherein the additive increases a viscosity of a pore fluid in the subterranean formation. [0043; 0047] 

Claim 3
May discloses the method of claim 1, wherein the additive at least partially reduces a permeability of the shale in at least the portion of the subterranean formation. [0047]

Claim 6
May discloses the method of claim 1, wherein the low molecular mass organic gelator is present in the treatment fluid in an amount of from about 0.1% by weight to about 10% by weight of the treatment fluid. [0044]

Claim 8
May discloses the method of claim 1, wherein the low molecular mass of organic gelator has a molecular mass of 10,000 g/mol or less. [0043]

Claim 9
May discloses the method of claim 1, wherein the low molecular mass organic gelator has a molecular mass of 1,000 g/mol or less. [0043]

Claim 10
Since May discloses the same method of treating a subterranean formation comprising an aqueous base fluid and low molecular organic gelator with molecular mass of 100,000 g/mol or less,  it would have forms a hydrogel in response to one or more conditions in at least the portion of the subterranean formation. 
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
May discloses the method of claim 1, wherein the low molecular mass organic gelator 

Claim 11
May discloses a method comprising:
	drilling at least a portion of a wellbore to penetrate at least a portion of a subterranean formation that comprises shale;  
	circulating a drilling fluid in at least a portion of the wellbore while drilling at least a portion of the wellbore[0054-0056], the drilling fluid comprising an aqueous base fluid and an additive comprising a low molecular mass organic gelator having a molecular mass of 100,000 g/mol or less; [0032; 0042-0043]
and
	 then allowing the additive to interact with the shale in the subterranean formation to at least partially stabilize the shale. [0047; 0051]
	Since May discloses the same method of treating a subterranean formation comprising an aqueous base fluid and low molecular organic gelator with molecular mass of 100,000 g/mol or less,  it would have the lower molecular mass organic gelator interact with the shale to at least partially stabilize the shale.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 12
May discloses the method of claim 11, wherein the additive increases a viscosity of a pore fluid in the subterranean formation.  [0043; 0047] 

Claim 13
May discloses the method of claim 11, wherein the additive at least partially reduces a permeability of the shale in at least the portion of the subterranean formation.  [0047] 

Claim 15
May discloses the method of claim 11, wherein the low molecular mass organic gelator has a molecular mass of 100,000 g/mol or less. [0043]

Claim 16
May discloses a composition comprising:
	an aqueous base fluid; [0032]
	a shale inhibitor; [0051]
an additive comprising a low molecular mass organic gelator having a molecular mass of 100,000 g/mol or less; [0043] and 
one or more salts, [0048]
	the composition having a density of from about 9 ppg to about 20 ppg. [0034]

Claim 17
May discloses the composition of claim 16, further comprising a bridging agent. [0039-0040]

Claim 19
May discloses the composition of claim 16, wherein the low molecular mass organic gelator is present in the composition in an amount of from about 0.1% by weight to about 10% by weight of the composition. [0044]

Claim 20
May discloses the composition of claim 16, wherein the low molecular mass organic gelator has a molecular mass of 1,000 g/mol or less.[0043]

Claim 21
May discloses the composition of claim 16, wherein the composition is free of metal crosslinking agent.  (i.e. no metal crosslinking agent in the composition) (Claim 1)

Allowable Subject Matter
Claims 4, 5, 17, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and there is no other rejection against the claims.

Response to Arguments
Applicant’s arguments, filed on 04/27/2022, with respect to the Double Patenting have been fully considered and are persuasive with TD filed/approved on 04/27/2022.  The Double Patenting has been withdrawn. 
Applicant’s arguments with respect to Claims 1-20 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/05/2022